      Case 3:21-cv-00727-LC-HTC Document 10 Filed 07/29/21 Page 1 of 2


                                                                          Page 1 of 2

                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                           PENSACOLA DIVISION

JUVONTE T. HUFF,

      Plaintiff,

v.                                                     Case No. 3:21cv727-LC-HTC

ESCAMBIA COUNTY JAIL,
OFFICIAL INIGUEZ,
OFFICIAL BIERMAN,

     Defendants.
______________________________/

                                     ORDER

      The magistrate judge issued a Report and Recommendation on June 30, 2021

(ECF No. 9).       Efforts have been made to furnish a copy of the Report and

Recommendation to the Plaintiff and to afford him an opportunity to file objections

pursuant to Title 28, United States Code, Section 636(b)(1). All mail has been

returned as undeliverable.

      Having considered the Report and Recommendation, I have determined it

should be adopted.

      Accordingly, it is ORDERED:

      1.    The magistrate judge’s Report and Recommendation (ECF No. 9) is

adopted and incorporated by reference in this order.
      Case 3:21-cv-00727-LC-HTC Document 10 Filed 07/29/21 Page 2 of 2


                                                                         Page 2 of 2

      2.    This case is DISMISSED for failure to prosecute and failure to comply

with a Court order.

      3.    The clerk of court is directed to close this case.

      DONE AND ORDERED this 29th day of July, 2021.




                                s /L.A. Collier
                                LACEY A. COLLIER
                                SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:21cv727-LC-HTC
